DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a SECOND NON-FINAL OFFICE ACTION for Application #15/043,493 in response to the applicant’s filing of an Appeal Brief on 10/01/2021.
Claims 1-12, 14-17, and 21-30 are pending and have been examined. 


In view of the Appeal Brief filed on 10/01/2021, PROSECUTION IS HEREBY REOPENED. 
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/KAMBIZ ABDI/            Supervisory Patent Examiner, Art Unit 3688                                                                                                                                                                                            

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 14-17, and 21-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claims 1 and 11 are directed towards a method.  A method, or process, is a statutory category for patentability.  Claim 21 is directed to a system.  The system comprises at least multiple processors (see pages 8 and 26 of the specification as well as page 19 which incorporates by reference a patent that clearly describes the platform and module as structure along with the accompanying algorithm).  Therefore, the system is interpreted as an apparatus, which is a statutory category for patentability.  
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to.  The claims are directed to “provide second audience information based at least in part on said communications, concerning audience compositions and audience sizes  of second, non-addressable asset delivery opportunities associated with network programming, wherein said system processes said communications to obtain first audience information concerning audience compositions and audience sizes of specific ones of said first addressable asset delivery opportunities and performs an extrapolation using said first audience information to obtain said second audience information, said extrapolation involving at least one of accounting for a difference in audience size between a selected one of said first addressable asset delivery 
Per Step 2A, Prong 2 of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, integrate the abstract idea into a practical application.  The claims include a systems that include one or more processors.  However, this is considered a generic recitation of a technical element, as the processor is recited at a high level of generality and is not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The processor is being used as a tool to automate the abstract idea.  Therefore, the use of the processor is not considered an integrating of the abstract idea into a practical application.  The claims also include providing of a predictive programmatic system, delivering of selected assets, receive asset delivery information including audience information and audience engagement information, receiving asset Symantec and TLI Communications and “sending messages over a network” citing buySAFE v Google).  Therefore, these conventional elements are not considered to integrate the abstract idea into a practical application.  Therefore, the claims are not considered to integrate the abstract idea into a practical application.
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and conventional” in the related arts.  The claims include a systems that include one or more processors.  However, this is considered a generic recitation of a technical element, as the processor is recited at a high level of generality and is not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The processor is being used as a tool to automate the abstract idea.  Therefore, the use of the processor is not considered significantly more.  The claims also include providing of a predictive programmatic system, delivering of selected assets, receive asset delivery information including audience information and audience engagement information, receiving asset delivery requests including one or more subject parameters for said asset subject.  These additional elements are considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning Symantec and TLI Communications and “sending messages over a network” citing buySAFE v Google).  Therefore, these conventional elements are not considered significantly more. 
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely receiving the data, analyzing the data including performing an extrapolation, and delivering assets based on the selection of assets based on the extrapolation and targeting parameters.  The examiner does not see anything in the combination of elements that would be sufficient to be considered “significantly more" than what is well-understood and conventional in the computer and related arts.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claims 2 and 22 are considered part of the abstract idea, as the human operator could easily compare the data sets, and the receiving of audience information is considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving or transmitting data over a network” citing Symantec and TLI Communications and “sending messages over a network” citing buySAFE v Google).  Claims 3 and 23 are considered insignificant extra-solution activity, as the type of audience information would not change the nature of the invention as a mental process involving information analysis (see MPEP 2106.05 (g)).  Claims 4-10 and 24-30 are also considered insignificant extra-solution activity, as the types of audience information would not change the nature of the invention as a mental process involving information analysis (see MPEP 2106.05 (g)), since the information is simply received prior to the analysis.  Claim 12 is considered part of the abstract idea, as the determining and identification steps could easily be done mentally with access to the audience information and parameters.  Claims 14-15 are considered “receiving and/or transmission of data over a network,” listed in the Symantec and TLI Communications and “sending messages over a network” citing buySAFE v Google).  Claims 16-17 are considered insignificant extra-solution activity, as the types of subject matter parameters received would not change the nature of the invention as a mental process involving selection of assets based on comparison of the parameters to the audience information (see MPEP 2106.05 (g)).
Therefore, claims 1-12, 14-17, and 21-30 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.



Claims 1, 3-4, 7-9, 11-12, 13-17, 21, 23-24, and 27-29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eldering, Patent No. 7,062,510 B1 in view of in view of Morales, et al., Pre-Grant Publication No. 2015/0181267 A1 and in further view of Sharma, et al., Patent No. 9,161,084 B1.
Regarding Claims 1, 11, and 21, Eldering teaches:
A method (system)… comprising:
providing an addressable asset delivery system processing module for said communications network, said addressable asset processing module associated with an addressable asset delivery system being operative for addressing first addressable assets to audience members in connection with first addressable asset delivery opportunities of said communications network and including a communications processing module for processing communications between a platform of said addressable asset delivery system and user equipment devices of users of said communications network related to said first, addressable asset delivery opportunity (see at least Column 8, lines 25-61 in which target audience information for an asset is received from an advertiser and that is matched to user devices via a platform for connecting with and serving ads to television audiences)
and (for claim 11) first operating a targeting module to receive asset delivery information including, for each delivered asset of multiple delivered assets: 1) audience information concerning classification parameters of an audience that received the delivered asset (see at least Column 8, lines 25-61 in which target audience information for an asset is received from an advertiser and that is matched 
and 2) audience engagement information concerning one of levels of interest and conversions for the audience that received the delivered asset device (see Column 9, lines 52-65, Column 10, lines 47-59, and Column 11, line 54-Column 12, line 8)
second operating said targeting module to receive an asset delivery request for prospective delivery of a subject asset, said delivery request including one or more subject matter parameters for said subject asset (for claim 11) (see at least Column 8, lines 25-61 in which target audience information for an asset is received from an advertiser and that is matched to user devices via a platform for connecting with and serving ads to television audiences)
third operating said targeting module identifying one or more asset delivery opportunities for said subject asset based on said asset delivery information and said subject matter parameters (for claim 11) (see at least Column 8, lines 25-61 in which target audience information for an asset is received from an advertiser and that is matched to user devices via a platform for connecting with and serving ads to television audiences)
Eldering, however, does not appear to specify:
operating said addressable asset processing module to provide audience information, based on at least in part an said communications, concerning audience composition of second, non-addressable asset delivery opportunities
delivering selected assets in said second, non-addressable asset delivery opportunities based at least in part on said audience information
Morales, 
operating said addressable asset processing module to provide audience information, based on at least in part an said communications, concerning audience composition of second, non-addressable asset delivery opportunities and delivering selected assets in said second, non-addressable asset delivery opportunities based at least in part on said audience information  (see [0014]-[0020], [0028], [0040], and [0044] in which sampled audience data from measured audiences such as set-top boxes that include viewership size and composition such as demographics is then used to estimate non-measured larger audience size and composition; see also [0003] which discusses how ratings companies extrapolate measured data to estimate size and composition of larger non-measurable audiences) 
It would be obvious to one of ordinary skill in the art to combine Morales with Eldering because Eldering already teaches a similar type matching and targeting for addressable assets watching a television show, and targeting non-addressable assets would allow for an advertiser to place ads in a more general television program while able to meet their targeting goals.

Eldering and Morales, however, does not appear to specify:
and performs extrapolation involving at least one of accounting for a difference in audience size between a selected one of said first, addressable asset delivery opportunities and a selected one of said second non-addressable asset delivery opportunities, and accounting for a difference in audience composition between said selected one of said first, addressable asset delivery opportunities and said selected one of said second, non-addressable asset delivery opportunities
Sharma teaches:
and performs extrapolation involving at least one of accounting for a difference in audience size between a selected one of said first, addressable asset delivery opportunities and a selected one of said second non-addressable asset delivery opportunities, and accounting for a difference in audience composition between said selected one of said first, addressable asset delivery opportunities and said selected one of said second, non-addressable asset delivery opportunities (see Abstract, Column 7, lines 1-23, Column 12, lines 30-65, and Column 15, lines 37-59 in which the sample audience data is extrapolated to estimate whole audience characteristics and used to identify targeting populations)
It would be obvious to one of ordinary skill in the art to combine Sharma with Eldering and Morales because Eldering already teaches matching and targeting for addressable assets watching a television show and Morales teaches targeting of non-addressable audiences and also in [0003] teaches in the background section that other companies use extrapolation to estimate audience size and composition for larger non-measured audiences, but does not teach an active step of doing this in the techniques of their own invention, and extrapolating the known data to estimate a larger audience and its characteristics based on the known data would allow for larger audience targeting without the need for known data on the entire population.


Regarding Claims 3 and 23, the combination of Eldering, Morales, and Sharma teaches:
the method of Claim 1…
Eldering further teaches:
wherein said audience information is based on communications between said platform of said addressable asset delivery system and said user devices, each said communication relating to characterizing a current audience of a given user equipment device (see Column 9, lines 52-65, Column 10, lines 47-59, and Column 11, line 54-Column 12, line 8)

Regarding Claims 4 and 24, the combination of Eldering, Morales, and Sharma teaches:
the method of Claim 3…
Eldering further teaches:
wherein said audience information reflects one or more classification parameters of said current audience (see Column 6, lines 1-25, Column 9, lines 52-65, Column 10, lines 47-59, and Column 11, line 54-Column 12, line 8)


Regarding Claims 7 and 27, the combination of Eldering, Morales, and Sharma teaches:
the method of Claim 3…
Eldering further teaches:
wherein said audience information reflects a suitability of a potential asset for delivery to said current audience (see Column 5, lines 31-38 and Column 6, lines 5-20)

Regarding Claims 8 and 28, the combination of Eldering, Morales, and Sharma teaches:
the method of Claim 1…
Eldering further teaches:
wherein said audience information includes level of interest information for audiences of said first, addressable assets (see at least Column 6, lines 1-5, Column 9, lines 52-65, Column 10, lines 47-59, and Column 11, line 54-Column 12, line 8)

Regarding Claims 9 and 29, the combination of Eldering, Morales, and Sharma teaches:
the method of Claim 1…
Eldering further teaches:
wherein said audience information includes conversion information for audiences of said first, addressable assets (see Column 4, line 60-Column 5, line 24)


Regarding Claim 12, the combination of Elderin, Morales, and Sharma teaches:
the method of Claim 11
Eldering further teaches:
wherein a first asset of said multiple delivered assets had first targeting parameters defining a targeted audience for delivery of said first asset (see at least Column 8, lines 25-61 in which target audience information for an asset is received from an advertiser and that is matched to user devices via a platform for connecting with and serving ads to television audiences)
said targeting module is operative for determining engagement parameters for said first asset based on said engagement information, said engagement parameters defining an engaged audience for said first asset different than said targeted audience (see Column 9, lines 52-65, Column 10, lines 47-59, and Column 11, line 54-Column 12, line 8)
identifying said one or more asset delivery opportunities based on said engagement parameters device (see Column 9, lines 52-65, Column 10, lines 47-59, and Column 11, line 54-Column 12, line 8)


Regarding Claim 14, the combination of Eldering, Morales, and Sharma teaches:
the method of Claim 11
Eldering further teaches:
wherein said first receiving comprises obtaining information from an addressable asset delivery opportunity system (see Column 9, lines 23-41)

Regarding Claim 15, the combination of Eldering, Morales, and Sharma teaches:
the method of Claim 11
Eldering further teaches:
wherein said first receiving comprises obtaining product purchase information for the audience that received the delivered asset (see Column 4, line 60-Column 5, line 24 and Column 6, lines 1-25)

Regarding Claim 16, the combination of Eldering, Morales, and Sharma teaches:
the method of Claim 11
Eldering further teaches:
wherein said subject matter parameters define a target audience for said subject asset (see Column 6, lines 1-25)

Regarding Claim 17, the combination of Eldering, Morales, and Sharma teaches:
the method of Claim 11
Eldering further teaches:
wherein said subject matter parameters define an identity or characteristic of goods or services promoted by said subject asset 
Claims 2, 6, 22, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eldering, Patent No. 7,062,510 B1 in view of in view of Emans, et al., Pre-Grant Publication No. 2014/0196081 A1 and in further view of Shah, et al., Pre-grant Publication No. 2017/0187478 A1 and in further view of Cui, et al., Pre-Grant Publication No. 2015/0332310 A1.
Regarding Claims 2 and 22, the combination of Eldering, Morales, and Sharma teaches:
the method of claim 1
Morales further teaches:
providing a non-addressable module for providing data for matching asset delivery requests to said second, non-addressable asset delivery opportunities (see [0014]-[0020], [0028], [0040], and [0044] in which sampled audience data from measured audiences such as set-top boxes that include viewership size and composition such as demographics is then used to estimate non-measured larger audience size and composition; see also [0003] which discusses how ratings companies extrapolate measured data to estimate size and composition of larger non-measurable audiences) 
Eldering, Morales, and Sharma, however, does not appear to specify:
providing a non-addressable module for matching asset delivery requests to said
second, non-addressable asset delivery opportunities
first operating said non-addressable targeting module to receive at least a portion of said audience information concerning said second, non-addressable asset delivery opportunities and to receive a first asset delivery request specifying targeting parameters for a non-addressable asset for potential placement in at least a selected one of said second, non-addressable asset delivery opportunities
second operating said non-addressable targeting module for comparing said targeting parameters for said non-addressable asset to said portion of said audience information concerning said second, non-addressable asset delivery opportunities to select one or more of said second, non-addressable asset delivery opportunities responsive to said first asset delivery request (see at least Figures 7 and 8, [0089]-[0094] and [0099]-[0109])
Cui teaches:
providing a non-addressable module for matching asset delivery requests to said
second, non-addressable asset delivery opportunities (see at least [0040])
first operating said non-addressable targeting module to receive at least a portion of said audience information concerning said second, non-addressable asset delivery opportunities and to receive a first asset delivery request specifying targeting parameters for a non-addressable asset for potential placement in at least a selected one of said second, non-addressable asset delivery opportunities (see at least [0040], [0056], [0067]-[0069], [0100], and [0123]-[0128] in which targeting parameters and asset delivery request is received from an advertiser, and an estimate of audience reach and composition is extrapolated from the sample audience data)
second operating said non-addressable targeting module for comparing said targeting parameters for said non-addressable asset to said portion of said audience information concerning said second, non-addressable asset delivery opportunities to select one or more of said second, non-addressable asset delivery opportunities responsive to said first asset delivery request (see at least [0040], [0056], [0067]-[0069], [0100], and [0123]-[0128] in which targeting parameters and 
 It would be obvious to one of ordinary skill in the art to combine Cui with Eldering, Morales, and Sharma because Eldering already teaches a similar type matching and targeting for addressable assets watching a television show, and Morales already identifies the non-addressable asset opportunities based on the measured addressable audience data, but does not teach actively engaging the advertiser by receiving their campaign parameters and then matching the parameters to the asset deliver opportunities or providing the advertiser with estimated reach and composition data for the non-addressable assets, and doing so would allow for servicing of advertiser that want a full-service campaign management system rather than just data analysis and delivery.  

Regarding Claims 6 and 26, the combination of Eldering, Morales, and Sharma teaches:
the method of Claim 3…
Eldering, Morales, and Sharma, however, does not appear to specify:
wherein said audience information identifies an asset delivered to said current audience
Cui teaches:
wherein said audience information identifies an asset delivered to said current audience (see at least [0040], [0100], and [0125])
It would be obvious to one of ordinary skill in the art to combine Cui with Eldering, Morales, and Sharma because Eldering already teaches managing a campaign for a specific advertisement for an advertiser, and Sharma teaches the sample size that is extrapolated being relative to a viewed display, and the audience information including an asset makes it possible .   

Claims 5 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eldering, Patent No. 7,062,510 B1 in view of in view of Morales, et al., Pre-Grant Publication No. 2015/0181267 A1 and in further view of Sharma, et al., Patent No. 9,161,084 B1 and in further view of Boulet, et al., Pre-Grant Publication No. 2006/0287915 A1.
Regarding Claims 5 and 25, the combination of Eldering, Morales, and Sharma teaches:
the method of Claim 3…
Eldering, Morales, and Sharma, however, does not appear to specify:
wherein said audience information identifies a bandwidth segment delivered to said current audience 
Boulet teaches:
wherein said audience information identifies a bandwidth segment delivered to said current audience (see [0269]) 
It would be obvious to one of ordinary skill in the art to combine Boulet with Eldering,  Morales, and Sharma because Eldering already teaches gathering and inferring other user characteristic data including what they view and how they interact with the network programming, and bandwidth considerations would allow for deciding who to target an ad to and when to simply buy the entire daypart for the program.

Claims 10 and 30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eldering, Patent No. 7,062,510 B1 in view of in view of Morales, et al., Pre-Grant Publication No. 2015/0181267 A1 and in further view of Sharma, et al., Patent No. 9,161,084 B1 and in further view of Cooper, et al., Pre-Grant Publication N0. 2007/0220575 A1.
Regarding Claims 10 and 30, the combination of Eldering, Morales, and Sharma teaches:
the method of Claim 1…
Eldering, Morales, and Sharma, however, does not appear to specify:
wherein said audience information includes, for one or more targeted users of one of said first addressable assets, network usage information obtained by tracking network usage of said targeted users separate from said one or more said first addressable assets
Cooper teaches:
wherein said audience information includes, for one or more targeted users of one of said first addressable assets, network usage information obtained by tracking network usage of said targeted users separate from said one or more said first addressable assets (see at least [0427])
It would be obvious to one of ordinary skill in the art to combine Cooper with Eldering,   Morales, and Sharma because Eldering already teaches gathering and inferring other user characteristic data including what they view and how they interact with the network programming, and network usage tracking would be another useful data point for targeting.


Response to Arguments
Regarding the rejections under 35 USC § 112, 1st paragraph 
The affidavit and the applicant’s arguments have overcome the rejection and the rejection has been withdrawn.
   
Regarding the rejections under 35 USC § 103 
The arguments have been considered, but are moot in light of the new prior art rejection in response to the applicant’s appeal brief.


Conclusion
The following prior art references were not relied upon in this Office Action but are considered pertinent to the applicant’s invention:
Sharma, et al., Patent No. 9,747,497 B1- uses extrapolation to estimate actual impressions for a larger audience based on a smaller sample in a campaign
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314

 /LUIS A BROWN/            Primary Examiner, Art Unit 3682